DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "2" and "3" have both been used to designate “skirt” on page 9 of the disclosure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 6 recites the limitation "the guide portion" in third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 depends from claim 6 and thus inherits the deficiencies thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-81092 (provided by Applicant) (English translation attached).
	Regarding claim 1, JP 2015-81092 discloses a plastic cap, including: a cap body (11) which is composed of a top plate (18) section and a skirt section (14), has a pouring nozzle (19) formed on an outer surface of the top plate section so as to surround an opening-scheduled portion, and is fitted and fixed to a container (1) mouth; and
a top lid (13) composed of a top face (13a), and a circumferential wall (seen in figures) suspending from an outer peripheral edge of the top face, wherein the top lid has, formed therein, a protrusion (22a) protruding downward from an inner surface of the top face and having an engaging portion (22c) on an outer surface thereof; and

the inner plug is composed of an annular sidewall having an outer diameter enabling the annular sidewall to intimately contact an inner surface of the pouring nozzle, and a bottom formed at a lower part of the annular sidewall (seen in figure 6c),
the inner plug is formed integrally with the cap body via a breakable weakened portion (figure 3b: 20) at a position below a seal portion of the pouring nozzle having an inner diameter enabling the seal portion to intimately contact the inner plug, and
an engaged portion (21a) vertically engageable with the engaging portion of the protrusion is formed on an inner surface of the annular sidewall (seen in figure 6c).
Regarding claim 3, JP 2015-81092 discloses that with the top lid being fixed to the cap body, the breakable weakened portion is broken, the engaged portion of the inner plug released from the cap body climbs over the 2engaging portion of the protrusion, whereupon the engaged portion and the engaging portion become engageable with each other, and an outer surface of the annular sidewall and the inner surface of the pouring nozzle make intimate contact. (seen in figures 6b, 6c, 7a)
Regarding claim 5, JP 2015-81092 discloses that wherein in a closed state of the top lid fixed to the cap body, the engaging portion (22c) of the protrusion and the engaged portion (21a) of the inner plug have a clearance therebetween in an axial direction.  (gap seen between 22c and 21a in figure 6c)
Regarding claim 8, JP 2015-81092 discloses that the top lid is hingedly (via hinge 12) coupled to the cap body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2015-81092.
Regarding claim 9, JP 2015-81092 discloses molding the cap body and the top lid (paragraph [0025]: resin molding) with the top lid being fixed to the cap body; and capable of performing the steps of:
pressing the bottom of the inner plug (21) from below to break the breakable weakened portion (20), render the engaging portion of the protrusion and the engaged portion of the inner plug engageable with each other, and bring the outer surface of the annular sidewall and the inner surface of the pouring nozzle into intimate contact.  (seen in Fig. 6c)
Regarding claim 10, JP 2015-81092 discloses wherein the cap body and the top lid are hingedly coupled together, and after the cap body and the top lid are molded in an opened state, the top lid is fixed to the cap body.
Allowable Subject Matter
Claims 2, 4, 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 requires that the inner plug is formed, via the breakable weakened portion, starting at an edge of the opening-scheduled portion of the top plate section.  The JP 2015-81092 reference discloses 
Claim 4 requires a guide portion extending upward and formed at the bottom of the inner plug.  The JP 2015-81092 reference discloses an inner plug (21) but it does not have a guide portion and it would not have been obvious to modify the reference with a guide portion without impermissible hindsight.
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 6 and 7 require a guide portion.  The JP 2015-81092 reference discloses an inner plug (21) but it does not have a guide portion and it would not have been obvious to modify the reference with a guide portion without impermissible hindsight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754